Case 8:20-cv-01577-DOC-ADS Document 16 Filed 12/02/20 Page 1 of 4 Page ID #:448




                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

 Case No. SA CV 20-01577-DOC-ADS                              Date: December 2, 2020

 Title: GINO CLEMENTE V. MERCEDES-BENZ USA LLC, ET AL

 PRESENT:

                   THE HONORABLE DAVID O. CARTER, JUDGE

                Kelly Davis                                Not Present
              Courtroom Clerk                             Court Reporter

        ATTORNEYS PRESENT FOR                      ATTORNEYS PRESENT FOR
              PLAINTIFF:                                DEFENDANT:
               None Present                                None Present



       PROCEEDINGS (IN CHAMBERS): ORDER DENYING PLAINTIFF’S
                                  MOTION TO REMAND CASE TO
                                  ORANGE COUNTY SUPERIOR
                                  COURT [10]

        Before the Court is Plaintiff’s Motion to Remand Case to Orange County Superior
 Court (“Motion”) (Dkt. 10). The Court finds this matter appropriate for resolution
 without oral argument. Fed. R. Civ. P. 78; L.R. 7-15. Having reviewed the papers and
 considered the parties’ arguments, the Court DENIES Plaintiff’s Motion.

 I.    Background

       A.    Facts

        The following facts are drawn from Plaintiff’s Complaint (“Compl.”) (Dkt. 1-2).
 This action concerns Plaintiff Gino Clemente’s (“Plaintiff”) purchase of a new 2017
 Mercedes-Benz GLE 350 from Defendants. Compl. ¶ 2-5. Plaintiff filed suit against
 Defendants Mercedes-Benz USA LLC and Does 1-20 (“Defendants”) alleging (1) Breach
 of Implied Warranty of Merchantability under the Song-Beverly Warranty Act, (2)
 Breach of Express Warranty under the Song-Beverly Warranty Act, and (3) Fraudulent
 Inducement – Concealment. Id. at 1. Plaintiff seeks compensatory damages, punitive
 damages, costs and expenses, attorneys’ fees and interest. Id. at 10.
Case 8:20-cv-01577-DOC-ADS Document 16 Filed 12/02/20 Page 2 of 4 Page ID #:449
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

  Case No. ED CV 17-2288-DOC (SHKx)                                         Date: December 2, 2020
                                                                                            Page 2

        B.     Procedural History

        Plaintiff originally filed suit in the Superior Court of Orange County, California.
 See generally Compl. (Dkt. 1-2). On August 24, 2020, Defendants removed the action to
 this Court, asserting diversity jurisdiction. Notice of Removal (Dkt. 1).

 II.    Legal Standard

        “If at any time before final judgment it appears that the district court lacks subject
 matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
 from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
 relevant part that “any civil action brought in a State court of which the district courts of
 the United States have original jurisdiction, may be removed . . . to the district court of
 the United States for the district and division embracing the place where such action is
 pending.” 28 U.S.C. § 1441. This statute “is strictly construed against removal
 jurisdiction,” and the party seeking removal “bears the burden of establishing federal
 jurisdiction.” Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)
 (emphasis added) (citations omitted).

         Federal diversity jurisdiction requires that the parties be citizens of different states
 and that the amount in controversy exceed $75,000. 28 U.S.C. § 1332(a). For diversity
 jurisdiction purposes, a corporation is “deemed to be a citizen of every State and foreign
 state by which it has been incorporated and of the State or foreign state where it has its
 principal place of business.” 28 U.S.C. § 1332(c)(1). The presence of any single plaintiff
 from the same state as any single defendant destroys “complete diversity” and strips the
 federal courts of original jurisdiction over the matter. Exxon Mobil Corp. v. Allapattah
 Servs., Inc., 545 U.S. 546, 553 (2005).

         Generally, a removing defendant must prove by a preponderance of the evidence
 that the amount in controversy satisfies the jurisdictional threshold. Guglielmino v.
 McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2008). If the complaint affirmatively
 alleges an amount in controversy greater than $75,000, the jurisdictional requirement is
 “presumptively satisfied.” Id. A plaintiff who then tries to defeat removal must prove to a
 “legal certainty” that a recovery of more than $75,000 is impossible. St. Paul Mercury
 Indem. Co. v. Red Cab Co., 303 U.S. 283, 288-89 (1938); Crum v. Circus Enters., 231
 F.3d 1129, 1131 (9th Cir. 2000). This framework applies equally to situations where the
 complaint leaves the amount in controversy unclear or ambiguous. See Gaus v. Miles,
 Inc., 980 F.2d 564, 567 (9th Cir. 1992); Sanchez v. Monumental Life Ins. Co., 102 F.3d
 398, 403-04 (9th Cir. 1996).
Case 8:20-cv-01577-DOC-ADS Document 16 Filed 12/02/20 Page 3 of 4 Page ID #:450
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. ED CV 17-2288-DOC (SHKx)                                       Date: December 2, 2020
                                                                                          Page 3

         A removing defendant “may not meet [its] burden by simply reciting some
 ‘magical incantation’ to the effect that ‘the matter in controversy exceeds the sum of
 [$75,000],’ but instead, must set forth in the removal petition the underlying facts
 supporting its assertion that the amount in controversy exceeds [$75,000].” Richmond v.
 Allstate Ins. Co., 897 F. Supp. 447, 450 (S.D. Cal. 1995) (quoting Gaus v. Miles, Inc.,
 980 F.2d 564, 567 (9th Cir. 1992)). If the plaintiff has not clearly or unambiguously
 alleged $75,000 in its complaint or has affirmatively alleged an amount less than $75,000
 in its complaint, the burden lies with the defendant to show by a preponderance of the
 evidence that the jurisdictional minimum is satisfied. Geographic Expeditions, Inc. v.
 Estate of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010); Guglielmino,
 506 F.3d at 699.

         While the defendant must “set forth the underlying facts supporting its assertion
 that the amount in controversy exceeds the statutory minimum,” the standard is not so
 taxing so as to require the defendant to “research, state, and prove the plaintiff’s claims
 for damages.” Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141, 1148 (C.D.
 Cal. 2010) (emphases added). In short, the defendant must show that it is “more likely
 than not” that the amount in controversy exceeds the statutory minimum. Id. Summary
 judgment-type evidence may be used to substantiate this showing. Matheson v.
 Progressive Specialty Ins. Co., 319 F.3d 1089, 1090–91 (9th Cir. 2003); Singer v. State
 Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). For example, defendants
 may make mathematical calculations using reasonable averages of hourly, monthly, and
 annual incomes of comparable employees when assessing the amount in controversy in a
 wrongful termination suit. Coleman, 730 F. Supp. 2d. at 1148–49.

         If the court lacks subject matter jurisdiction, any action it takes is ultra vires and
 void. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005); Steel Co. v. Citizens for a Better
 Env’t, 523 U.S. 83, 94, 101–02 (1998). The lack of subject matter jurisdiction may be
 raised at any time by either the parties or the court. Fed. R. Civ. P. 12(h)(3). If subject
 matter jurisdiction is found to be lacking, the court must dismiss the action, id., or
 remand pursuant to 28 U.S.C. § 1447(c). A Court may raise the question of subject matter
 jurisdiction sua sponte. See Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir. 2002).

 III.   Discussion

       Defendant argues that this Court has diversity jurisdiction in this action. See
 generally Opp’n, Dkt. 11. The Court agrees.
Case 8:20-cv-01577-DOC-ADS Document 16 Filed 12/02/20 Page 4 of 4 Page ID #:451
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

  Case No. ED CV 17-2288-DOC (SHKx)                                     Date: December 2, 2020
                                                                                        Page 4

        Plaintiff entered into a contract to purchase the subject vehicle on March 31, 2017.
 (Tarczy Decl. ¶ 3, Ex. A.) Plaintiff was scheduled to make payments totaling $75,610.80
 over the purchase term. Id. § 4. California Civil Code sections 1794(c) and 1794(e)
 provide for a civil penalty of up to two times the amount of damages. Plaintiff is
 therefore seeking to recover up to $226,832.40 in damages, inclusive of a two-time civil
 penalty ($75,610.80+ [2 x $84,871.80]) with respect to the retail installment sales
 contract payments alone, without taking into consideration incidental and consequential
 damages Plaintiff may prove.

        The Court thus finds that Defendants have shown by a preponderance of the
 evidence that the amount in controversy exceeds $75,000, and the Court maintains
 diversity jurisdiction over this matter.

 IV.    Disposition

        For the reasons set forth above, the Court DENIES Plaintiff’s Motion to Remand
 Case to Orange County Superior Court.

        The Clerk shall serve this minute order on the parties.
  MINUTES FORM 11                                                    Initials of Deputy Clerk: kd
  CIVIL-GEN
